 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    HANOVER INSURANCE COMPANY,                             Case No. 2:18-cv-02279-MMD-CWH
 7                            Plaintiff,
                                                             ORDER
 8           v.
 9    THOMAS CONTRACTING &
      DEVELOPMENT, LLC, et al.,
10
                              Defendants.
11

12

13           Presently before the court is the parties’ joint discovery plan and scheduling order (ECF
14   No. 15), filed on February 22, 2019. Local Rule 26-1 states that “the discovery plan must
15   include, in addition to the information required by Fed. R. Civ. P. 26(f),” the calendar dates for
16   the following deadlines: the discovery cut-off, amending the pleadings, expert disclosures,
17   dispositive motions, and the joint pretrial order. See LR 26-1(1)-(5). Discovery plans must also
18   include a certification that the parties “met and conferred about the possibility of using alternative
19   dispute-resolution processes including mediation, arbitration, and if applicable, early neutral
20   evaluation.” LR 26-1(b)(7). Further, the parties must certify that “that they considered consent to
21   trial by a magistrate judge . . . .” LR 26-1(b)(8).
22           Here, the parties’ proposed discovery plan and scheduling order does not provide the
23   calendar dates for the deadlines required under Local Rule 26-1. The proposed discovery plan
24   also fails to include the required certifications for alternative dispute-resolution and trial by a
25   magistrate judge. The court will therefore deny the motion for failure to comply with Local Rule
26   26-1.
27   //
28   //
 1         IT IS THEREFORE ORDERED that the parties’ joint discovery plan and scheduling

 2   order (ECF No. 15) is DENIED without prejudice.

 3

 4         DATED: February 27, 2019

 5

 6                                                     C.W. HOFFMAN, JR.
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 2 of 2
